DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's amendments filed on 18 May 2021 have been entered.  Claims 1, 9, and 17 have been amended.  No claims have been canceled.  No claims have been added.  Claims 1-5, 7-13, and 15-20 are still pending in this application, with claims 1, 9, and 17 being independent.

Response to Arguments
Applicant’s arguments, see pages 9-11 of the remarks, filed 18 May 2021, with respect to the rejections of claims 1-5, 7-13, and 15-20 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of 35 U.S.C. 103 rejections using the prior art discussed in these sections.

Allowable Subject Matter
Claims 4, 5, 7, 12, 13, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkiewicz (US Pub. 2007/0139405), in view of Aimonen et al. (US Pub. 2016/0078793), hereinafter Aimonen.
Regarding claim 1, Marcinkiewicz discloses a device for controlling a color gamut, the device comprising: a color mapping module which converts a source image signal, based on a first color gamut look-up table (Fig. 3; Paragraphs [0025]-[0026]: the color gamut data look-up table for the media file is created for the media file that is currently on display. The look-up table includes a spectrum of color gamut data associated with differing ambient light data…Referring now to FIG. 4, a method 400 for creating a look-up table for a media file that was created by the device is shown. In block 410, the light sensor senses the ambient light conditions. In block 420, the user utilizes the camera to create a media file. After capturing and reviewing the media file, in block 430, the user determines whether to keep the file. If the user decides to store the file then the original light sensor data is integrated and included with media file. In block 460, the light sensor data is processed with the display properties of the device. After the ambient light data is processed with the display properties in block 460, the properties of the media file are processed, in block 470. In block 480, the color gamut data look-up table for the media file is created for the newly created media file); and a color gamut shift module which generates a second color gamut look-up table, based on a grayscale value determined corresponding to an  chromacity diagram depicts the multiplicity of wavelengths within the color spectrum that are visible to the human eye. The color properties of these wavelengths include: hue (a particular gradation of color), saturation (vividness or intensity of the hue), and brightness (the hue's range from dimness to resplendence). A specific color may be correlated to one wavelength. However, there are a multiple combination of wavelengths that can produce the same color; Paragraph [0005]: adjusting color gamut data associated with a digital media file to compensate for changing ambient light conditions at a display screen. Ambient light conditions at the display screen are detected using a light sensor and converted into ambient light data. Alternate color gamut data is then selected according to the current ambient light data from a color gamut look-up table that contains optimized color gamut data for a variety of ambient light data associated with the digital media file. Display correction parameters are then determined based on the alternate color gamut data. The display correction parameters are applied to present a more optimal rendition of the digital media file. The light sensor periodically re-detects the ambient light conditions so that any changes can be re-processed to update a rendition of the digital media file as it is displayed), wherein, when the color gamut shift module is enabled, the color mapping module converts the source image signal, based on the second color gamut look-up table (Fig. 5; Paragraph [0003]: Ambient light data at the display is a significant factor in viewing an accurate rendition of an image on a display. For example, the color in a digital picture may appear to be blue and light grey, when viewed on a mobile phone display in a well-lit environment. However, the same colors may appear to be black and white, if viewed on the same mobile phone, but in a dimly-lit environment. Typically, to correct this problem the display's brightness control will be adjusted to make the picture brighter; however this may cause the picture to appear to be "washed out". As discussed above, there are multiple combinations of wavelengths which can form the same color. Therefore, by determining a different wavelength combination for the same color, a user may view an accurate rendition of the image under a different ambient light;  FIG. 5 is a flowchart for adjusting a display color gamut for one media file using a database 190 of pre-stored color gamut data for a similar reference media file. In this embodiment, the user will adjust the color gamut settings for a desired media file by using the settings for a comparable reference media file…Once the user is satisfied with the image of the reference media file under current conditions, the color gamut data associated with the reference media file and selected ambient light settings is applied to the original media file the user wishes to display).
	Marcinkiewicz does not explicitly disclose wherein the color gamut shift module receives an enable signal having a first high level and a first low level from a display device, wherein the first high level is higher than the first low level, and wherein the color gamut shift module generates the second color gamut look-up table in a section in which the color gamut shift module receives the enable signal of the first high level in a first frame section immediately prior to a second frame section in which the second color gamut look-up table is applied, the first frame section and the second frame section each are a time duration during which an image corresponding to one frame is displayed on the display device, and a sequence of frames makes up a video.
	However, Aimonen teaches controlling of color changes (Abstract), further comprising wherein the color gamut shift module receives an enable signal having a first high level and a first low level from a display device, wherein the first high level is higher than the first low level, and wherein the color gamut shift module generates the second color gamut look-up table in a section in which the color gamut shift module receives the enable signal of the first high level in a first frame section immediately prior to a second frame section in which the second color gamut look-up table is applied, the first frame section and the second frame section each are a time duration during which an image corresponding to one frame is displayed on the display device, and a sequence of frames makes up a video (Fig. 3; Fig. 4; Paragraph [0042]: Different frames may be shown by the display 1. The frames may be part of a video content, game content, individual images and/or other visual information. In addition to the content, an identifier 5 is also shown with each frame. The identifier 5 may also be called as a marker. The identifier 5 is visually different in consecutive frames, wherein a change of a frame may be detected by examining if the visual properties of the identifier have been changed. In some embodiments the differing visual properties include the colour of the identifier wherein the colour of the identifier is different in each two consecutive frames. In many embodiments there is a certain sequence of different colours which will have the repetition rate equal to the length of the sequence. For example, in some embodiments the sequence comprises five different colours wherein the identifier of five successive frames have different colour and the sequence repeats itself after five frames. In some other embodiments the length of the sequence may be different from five; Paragraph [0060]: apparatus 2 may examine the filtered samples to detect rising and falling edges. The detection may comprise comparing each filtered sample with a first (lower) threshold and/or a second (higher) threshold. If the filtered sample is below the first threshold and the previous filtered sample was above the first threshold, the apparatus 2 may determine that there is a falling edge in the delta signal 401. If the filtered sample is above the second threshold and the previous filtered sample was below the second threshold, the apparatus 2 may determine that there is a rising edge in the delta signal; Paragraph [0096]: some principles for designing the sequence of colours for the identifier are provided to maximize the robustness and performance of the measurement. To measure accurate frame times, the changes between frames should be clearly recognizable. Therefore, consecutive colours should have a maximal difference in at least one colour component). Aimonen teaches that this will provide an improved method and apparatus for change of frame (Paragraph [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcinkiewicz with the features above as taught by Aimonen so as to perform image quality processing as presented by Aimonen.	
Regarding claim 8, Marcinkiewicz, in view of Aimonen teaches the device of claim 1, Marcinkiewicz discloses wherein the external factor includes at least one of a brightness sensed through an illumination sensor and an emotion of a user sensed through a temperature sensor  adjusting color gamut data associated with a digital media file to compensate for changing ambient light conditions at a display screen. Ambient light conditions at the display screen are detected using a light sensor and converted into ambient light data. Alternate color gamut data is then selected according to the current ambient light data from a color gamut look-up table that contains optimized color gamut data for a variety of ambient light data associated with the digital media file. Display correction parameters are then determined based on the alternate color gamut data. The display correction parameters are applied to present a more optimal rendition of the digital media file. The light sensor periodically re-detects the ambient light conditions so that any changes can be re-processed to update a rendition of the digital media file as it is displayed; Paragraph [0026]: Referring now to FIG. 4, a method 400 for creating a look-up table for a media file that was created by the device is shown. In block 410, the light sensor senses the ambient light conditions. In block 420, the user utilizes the camera to create a media file. After capturing and reviewing the media file, in block 430, the user determines whether to keep the file. If the user decides to store the file then the original light sensor data is integrated and included with media file. In block 460, the light sensor data is processed with the display properties of the device. After the ambient light data is processed with the display properties in block 460, the properties of the media file are processed, in block 470. In block 480, the color gamut data look-up table for the media file is created for the newly created media file).
Regarding claim 9, Marcinkiewicz discloses a method of controlling a color gamut, the method comprising: receiving a source image signal (Fig. 3; Paragraph [0025]: the color gamut data look-up table for the media file is created for the media file that is currently on display. The look-up table includes a spectrum of color gamut data associated with differing ambient light data); when a color gamut shift module is not enabled, converting and outputting the source image signal, based on a first color gamut look-up table (Fig. 3; Paragraphs [0025]-[0026]: the color gamut data look-up table for the media file is created for the media file that is currently on display. The look-up table includes a spectrum of color gamut data associated with differing ambient light data…Referring now to FIG. 4, a method 400 for creating a look-up table for a media file that was created by the device is shown. In block 410, the light sensor senses the ambient light conditions. In block 420, the user utilizes the camera to create a media file. After capturing and reviewing the media file, in block 430, the user determines whether to keep the file. If the user decides to store the file then the original light sensor data is integrated and included with media file. In block 460, the light sensor data is processed with the display properties of the device. After the ambient light data is processed with the display properties in block 460, the properties of the media file are processed, in block 470. In block 480, the color gamut data look-up table for the media file is created for the newly created media file); and when the color gamut shift module is enabled, converting and outputting the source image signal, based on a second color gamut look-up table (Fig. 5; Paragraph [0003]: Ambient light data at the display is a significant factor in viewing an accurate rendition of an image on a display. For example, the color in a digital picture may appear to be blue and light grey, when viewed on a mobile phone display in a well-lit environment. However, the same colors may appear to be black and white, if viewed on the same mobile phone, but in a dimly-lit environment. Typically, to correct this problem the display's brightness control will be adjusted to make the picture brighter; however this may cause the picture to appear to be "washed out". As discussed above, there are multiple combinations of wavelengths which can form the same color. Therefore, by determining a different wavelength combination for the same color, a user may view an accurate rendition of the image under a different ambient light; Paragraphs [0028]-[0029]: FIG. 5 is a flowchart for adjusting a display color gamut for one media file using a database 190 of pre-stored color gamut data for a similar reference media file. In this embodiment, the user will adjust the color gamut settings for a desired media file by using the settings for a comparable reference media file…Once the user is satisfied with the image of the reference media file under current conditions, the color gamut data associated with the reference media file and selected ambient light settings is applied to the original media file the user wishes to display), wherein the second color gamut look-up table is generated based on a grayscale value determined corresponding to an external factor or user setting (Fig. 4; Paragraph [0001]: chromacity diagram depicts the multiplicity of wavelengths within the color spectrum that are visible to the human eye. The color properties of these wavelengths include: hue (a particular gradation of color), saturation (vividness or intensity of the hue), and brightness (the hue's range from dimness to resplendence). A specific color may be correlated to one wavelength. However, there are a multiple combination of wavelengths that can produce the same color; Paragraph [0005]: adjusting color gamut data associated with a digital media file to compensate for changing ambient light conditions at a display screen. Ambient light conditions at the display screen are detected using a light sensor and converted into ambient light data. Alternate color gamut data is then selected according to the current ambient light data from a color gamut look-up table that contains optimized color gamut data for a variety of ambient light data associated with the digital media file. Display correction parameters are then determined based on the alternate color gamut data. The display correction parameters are applied to present a more optimal rendition of the digital media file. The light sensor periodically re-detects the ambient light conditions so that any changes can be re-processed to update a rendition of the digital media file as it is displayed).
	Marcinkiewicz does not explicitly disclose receiving an enable signal having a first high level and a first low level which is lower than the first high level from a display device; and wherein the second color gamut look-up table is generated in a section in which the enable signal of the first high level is received from the display device in a first frame section immediately prior to a second frame section in which the second color gamut look-up table is applied, the first frame section and the second frame section each are a time duration during which an image corresponding to one frame is displayed on the display device, and a sequence of frames makes up a video.
 apparatus 2 may examine the filtered samples to detect rising and falling edges. The detection may comprise comparing each filtered sample with a first (lower) threshold and/or a second (higher) threshold. If the filtered sample is below the first threshold and the previous filtered sample was above the first threshold, the apparatus 2 may determine that there is a falling edge in the delta signal 401. If the filtered sample is above the second threshold and the previous filtered sample was below the second threshold, the apparatus 2 may determine that there is a rising edge in the delta signal); and wherein the second color gamut look-up table is generated in a section in which the enable signal of the first high level is received from the display device in a first frame section immediately prior to a second frame section in which the second color gamut look-up table is applied, the first frame section and the second frame section each are a time duration during which an image corresponding to one frame is displayed on the display device, and a sequence of frames makes up a video (Fig. 3; Fig. 4; Paragraph [0042]: Different frames may be shown by the display 1. The frames may be part of a video content, game content, individual images and/or other visual information. In addition to the content, an identifier 5 is also shown with each frame. The identifier 5 may also be called as a marker. The identifier 5 is visually different in consecutive frames, wherein a change of a frame may be detected by examining if the visual properties of the identifier have been changed. In some embodiments the differing visual properties include the colour of the identifier wherein the colour of the identifier is different in each two consecutive frames. In many embodiments there is a certain sequence of different colours which will have the repetition rate equal to the length of the sequence. For example, in some embodiments the sequence comprises five different colours wherein the identifier of five successive frames have different colour and the sequence repeats itself after five frames. In some other embodiments the length of the sequence may be different from five; Paragraph [0060]: apparatus 2 may examine the filtered samples to detect rising and falling edges. The detection may comprise comparing each filtered sample with a first (lower) threshold and/or a second (higher) threshold. If the filtered sample is below the first threshold and the previous filtered sample was above the first threshold, the apparatus 2 may determine that there is a falling edge in the delta signal 401. If the filtered sample is above the second threshold and the previous filtered sample was below the second threshold, the apparatus 2 may determine that there is a rising edge in the delta signal; Paragraph [0096]: some principles for designing the sequence of colours for the identifier are provided to maximize the robustness and performance of the measurement. To measure accurate frame times, the changes between frames should be clearly recognizable. Therefore, consecutive colours should have a maximal difference in at least one colour component). Aimonen teaches that this will provide an improved method and apparatus for change of frame (Paragraph [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcinkiewicz with the features above as taught by Aimonen so as to perform image quality processing as presented by Aimonen.	
Regarding claim 16, Marcinkiewicz, in view of Aimonen teaches the method of claim 9, Marcinkiewicz discloses wherein the external factor includes at least one of a brightness sensed through an illumination sensor and an emotion of a user sensed through a temperature sensor and a pulse sensor (Paragraph [0005]: adjusting color gamut data associated with a digital media file to compensate for changing ambient light conditions at a display screen. Ambient light conditions at the display screen are detected using a light sensor and converted into ambient light data. Alternate color gamut data is then selected according to the current ambient light data from a color gamut look-up table that contains optimized color gamut data for a variety of ambient light data associated with the digital media file. Display correction parameters are then determined based on the alternate color gamut data. The display correction parameters are applied to present a more optimal rendition of the digital media file. The light sensor periodically re-detects the ambient light conditions so that any changes can be re-processed to update a rendition of the digital media file as it is displayed; Paragraph [0026]: Referring now to FIG. 4, a method 400 for creating a look-up table for a media file that was created by the device is shown. In block 410, the light sensor senses the ambient light conditions. In block 420, the user utilizes the camera to create a media file. After capturing and reviewing the media file, in block 430, the user determines whether to keep the file. If the user decides to store the file then the original light sensor data is integrated and included with media file. In block 460, the light sensor data is processed with the display properties of the device. After the ambient light data is processed with the display properties in block 460, the properties of the media file are processed, in block 470. In block 480, the color gamut data look-up table for the media file is created for the newly created media file).

Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkiewicz, in view of Aimonen, and further in view of Matsuo (US Pub. 2009/0051985).
Regarding claim 2, Marcinkiewicz, in view of Aimonen teaches the device of claim 1.
Marcinkiewicz, in view of Aimonen does not explicitly disclose wherein the first color gamut look-up table defines an output color gamut having a shape obtained by moving grid points of a source color gamut of the source image signal with a same vector, and the second color gamut look-up table defines an output color gamut having a shape obtained by moving a white point of the source color gamut to an interpolation point determined according to the grayscale value. 
However, Matsuo teaches color gamut adjustment (Abstract), further comprising wherein the first color gamut look-up table defines an output color gamut having a shape obtained by moving grid points of a source color gamut of the source image signal with a same vector (Fig. 6; Paragraph [0072]: FIG. 7, the vertical direction indicates brightness and the horizontal direction indicates chroma. That is, the brightness becomes higher and the concentration becomes lower in the upward direction. On the other hand, the brightness becomes lower and the concentration becomes higher in the downward direction. At the horizontal direction, the chroma becomes higher the further away with the grayscale as the center), and the second color gamut look-up table defines an output color gamut having a shape obtained by moving a white point of the source color gamut to an interpolation point determined according to the grayscale value (Fig. 7; Fig. 8; Paragraphs [0070]-[0080]: With the grid point RGB value of the hue data, the CMYK value and the CIE-LAB are calculated from the C-LUT through cubic interpolation and tetrahedral interpolation calculation ((hue surface) grid point data calculation process, step 14…when the first color gamut and the second color gamut exist, the white point of the first color gamut is adjusted so as to line-up on the CIE a*b* plane the same way as the white point of the second color gamut. The first color gamut and the second color gamut after the adjustment are shown in FIG. 8). Matsuo teaches that this will allow for a suitable color conversion process to be performed to achieve a desired image output from a LUT. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcinkiewicz, in view of Aimonen with the above features as taught by Matsuo.
Regarding claim 3, Marcinkiewicz, in view of Aimonen teaches the device of claim 1.
Marcinkiewicz, in view of Aimonen does not explicitly disclose wherein the color gamut shift module organizes the second gamut look-up table by moving a white point of the first color gamut look-up table to an interpolation point determined according to the grayscale value.
However, Matsuo teaches color gamut adjustment (Abstract), further comprising wherein the color gamut shift module organizes the second gamut look-up table by moving a white point of the first color gamut look-up table to an interpolation point determined according to the grayscale value (Fig. 7; Fig. 8; Paragraphs [0070]-[0080]: With the grid point RGB value of the hue data, the CMYK value and the CIE-LAB are calculated from the C-LUT through cubic interpolation and tetrahedral interpolation calculation ((hue surface) grid point data calculation process, step 14…FIG. 7, the vertical direction indicates brightness and the horizontal direction indicates chroma. That is, the brightness becomes higher and the concentration becomes lower in the upward direction. On the other hand, the brightness becomes lower and the concentration becomes higher in the downward direction. At the horizontal direction, the chroma becomes higher the further away with the grayscale as the center…when the first color gamut and the second color gamut exist, the white point of the first color gamut is adjusted so as to line-up on the CIE a*b* plane the same way as the white point of the second color gamut. The first color gamut and the second color gamut after the adjustment are shown in FIG. 8). Matsuo teaches that this will allow for a suitable color conversion process to be performed to achieve a desired image output from a LUT. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcinkiewicz, in view of Aimonen with the above features as taught by Matsuo.
Regarding claim 10, Marcinkiewicz, in view of Aimonen teaches the method of claim 9. 
Marcinkiewicz, in view of Aimonen does not explicitly disclose wherein the first color gamut look-up table defines an output color gamut having a shape obtained by moving grid points of a source color gamut of the source image signal with a same vector, and the second color gamut look-up table defines an output color gamut having a shape obtained by moving a white point of the source color gamut to an interpolation point determined according to the grayscale value. 
However, Matsuo teaches color gamut adjustment (Abstract), further comprising wherein the first color gamut look-up table defines an output color gamut having a shape obtained by moving grid points of a source color gamut of the source image signal with a same vector (Fig. 6; Paragraph [0072]: FIG. 7, the vertical direction indicates brightness and the horizontal direction indicates chroma. That is, the brightness becomes higher and the concentration becomes lower in the upward direction. On the other hand, the brightness becomes lower and the concentration becomes higher in the downward direction. At the horizontal direction, the chroma becomes higher the further away with the grayscale as the center), and the second color gamut look-up table defines an output color gamut having a shape obtained by moving a white point of the source color gamut to an interpolation point determined according to the grayscale value (Fig. 7; Fig. 8; Paragraphs [0070]-[0080]: With the grid point RGB value of the hue data, the CMYK value and the CIE-LAB are calculated from the C-LUT through cubic interpolation and tetrahedral interpolation calculation ((hue surface) grid point data calculation process, step 14…when the first color gamut and the second color gamut exist, the white point of the first color gamut is adjusted so as to line-up on the CIE a*b* plane the same way as the white point of the second color gamut. The first color gamut and the second color gamut after the adjustment are shown in FIG. 8). Matsuo teaches that this will allow for a suitable color conversion process to be performed to achieve a desired image output from a LUT. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcinkiewicz, in view of Aimonen with the above features as taught by Matsuo.
Regarding claim 11, Marcinkiewicz, in view of Aimonen teaches the method of claim 9. 
Marcinkiewicz, in view of Aimonen does not explicitly disclose wherein the converting and outputting the source image signal, based on the second color gamut look-up table includes: organizing the second color gamut look-up table by moving a white point of the first color gamut look-up table to an interpolation point determined corresponding to the grayscale value; converting the source image signal, based on the organized second color gamut look-up table; and outputting the source image signal converted based on the organized second color gamut look-up table.
However, Matsuo teaches color gamut adjustment (Abstract), further comprising wherein the converting and outputting the source image signal, based on the second color gamut look-up table includes: organizing the second color gamut look-up table by moving a white point of the first color gamut look-up table to an interpolation point determined corresponding to the  With the grid point RGB value of the hue data, the CMYK value and the CIE-LAB are calculated from the C-LUT through cubic interpolation and tetrahedral interpolation calculation ((hue surface) grid point data calculation process, step 14…FIG. 7, the vertical direction indicates brightness and the horizontal direction indicates chroma. That is, the brightness becomes higher and the concentration becomes lower in the upward direction. On the other hand, the brightness becomes lower and the concentration becomes higher in the downward direction. At the horizontal direction, the chroma becomes higher the further away with the grayscale as the center…when the first color gamut and the second color gamut exist, the white point of the first color gamut is adjusted so as to line-up on the CIE a*b* plane the same way as the white point of the second color gamut. The first color gamut and the second color gamut after the adjustment are shown in FIG. 8); converting the source image signal, based on the organized second color gamut look-up table (Fig. 5; Paragraph [0003]: Ambient light data at the display is a significant factor in viewing an accurate rendition of an image on a display. For example, the color in a digital picture may appear to be blue and light grey, when viewed on a mobile phone display in a well-lit environment. However, the same colors may appear to be black and white, if viewed on the same mobile phone, but in a dimly-lit environment. Typically, to correct this problem the display's brightness control will be adjusted to make the picture brighter; however this may cause the picture to appear to be "washed out". As discussed above, there are multiple combinations of wavelengths which can form the same color. Therefore, by determining a different wavelength combination for the same color, a user may view an accurate rendition of the image under a different ambient light; Paragraphs [0028]-[0029]: FIG. 5 is a flowchart for adjusting a display color gamut for one media file using a database 190 of pre-stored color gamut data for a similar reference media file. In this embodiment, the user will adjust the color gamut settings for a desired media file by using the settings for a comparable reference media file…Once the user is satisfied with the image of the reference media file under current conditions, the color gamut data associated with the reference media file and selected ambient light settings is applied to the original media file the user wishes to display); and outputting the source image signal converted based on the organized second color gamut look-up table (Fig. 5; Paragraph [0003]: Ambient light data at the display is a significant factor in viewing an accurate rendition of an image on a display. For example, the color in a digital picture may appear to be blue and light grey, when viewed on a mobile phone display in a well-lit environment. However, the same colors may appear to be black and white, if viewed on the same mobile phone, but in a dimly-lit environment. Typically, to correct this problem the display's brightness control will be adjusted to make the picture brighter; however this may cause the picture to appear to be "washed out". As discussed above, there are multiple combinations of wavelengths which can form the same color. Therefore, by determining a different wavelength combination for the same color, a user may view an accurate rendition of the image under a different ambient light; Paragraphs [0028]-[0029]: FIG. 5 is a flowchart for adjusting a display color gamut for one media file using a database 190 of pre-stored color gamut data for a similar reference media file. In this embodiment, the user will adjust the color gamut settings for a desired media file by using the settings for a comparable reference media file…Once the user is satisfied with the image of the reference media file under current conditions, the color gamut data associated with the reference media file and selected ambient light settings is applied to the original media file the user wishes to display). Matsuo teaches that this will allow for a suitable color conversion process to be performed to achieve a desired image output from a LUT. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcinkiewicz, in view of Aimonen with the above features as taught by Matsuo.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Marcinkiewicz, in view of Aimonen, and further in view of Myers et al. (US Pub. 2014/0210802), hereinafter Myers.
Regarding claim 17, Marcinkiewicz discloses a display device comprising: a device which controls a color gamut, wherein the device includes: a color mapping module which converts a source image signal, based on a first color gamut look-up table (Fig. 3; Paragraphs [0025]-[0026]: the color gamut data look-up table for the media file is created for the media file that is currently on display. The look-up table includes a spectrum of color gamut data associated with differing ambient light data…Referring now to FIG. 4, a method 400 for creating a look-up table for a media file that was created by the device is shown. In block 410, the light sensor senses the ambient light conditions. In block 420, the user utilizes the camera to create a media file. After capturing and reviewing the media file, in block 430, the user determines whether to keep the file. If the user decides to store the file then the original light sensor data is integrated and included with media file. In block 460, the light sensor data is processed with the display properties of the device. After the ambient light data is processed with the display properties in block 460, the properties of the media file are processed, in block 470. In block 480, the color gamut data look-up table for the media file is created for the newly created media file); and a color gamut shift module which generates a second color gamut look-up table, based on a grayscale value determined corresponding to an external factor or a user setting (Fig. 4; Paragraph [0001]: chromacity diagram depicts the multiplicity of wavelengths within the color spectrum that are visible to the human eye. The color properties of these wavelengths include: hue (a particular gradation of color), saturation (vividness or intensity of the hue), and brightness (the hue's range from dimness to resplendence). A specific color may be correlated to one wavelength. However, there are a multiple combination of wavelengths that can produce the same color; Paragraph [0005]: adjusting color gamut data associated with a digital media file to compensate for changing ambient light conditions at a display screen. Ambient light conditions at the display screen are detected using a light sensor and converted into ambient light data. Alternate color gamut data is then selected according to the current ambient light data from a color gamut look-up table that contains optimized color gamut data for a variety of ambient light data associated with the digital media file. Display correction parameters are then determined based on the alternate color gamut data. The display correction parameters are applied to present a more optimal rendition of the digital media file. The light sensor periodically re-detects the ambient light conditions so that any changes can be re-processed to update a rendition of the digital media file as it is displayed); a signal controller which outputs data generated based on a converted source image signal (Paragraph [0005]: adjusting color gamut data associated with a digital media file to compensate for changing ambient light conditions at a display screen. Ambient light conditions at the display screen are detected using a light sensor and converted into ambient light data. Alternate color gamut data is then selected according to the current ambient light data from a color gamut look-up table that contains optimized color gamut data for a variety of ambient light data associated with the digital media file. Display correction parameters are then determined based on the alternate color gamut data. The display correction parameters are applied to present a more optimal rendition of the digital media file. The light sensor periodically re-detects the ambient light conditions so that any changes can be re-processed to update a rendition of the digital media file as it is displayed); and a display panel which outputs an image corresponding to the data voltage, wherein, when the color gamut shift module is enabled, the color mapping module converts the source image signal, based on the second color gamut look-up table (Fig. 5; Paragraph [0003]: Ambient light data at the display is a significant factor in viewing an accurate rendition of an image on a display. For example, the color in a digital picture may appear to be blue and light grey, when viewed on a mobile phone display in a well-lit environment. However, the same colors may appear to be black and white, if viewed on the same mobile phone, but in a dimly-lit environment. Typically, to correct this problem the display's brightness control will be adjusted to make the picture brighter; however this may cause the picture to appear to be "washed out". As discussed above, there are multiple combinations of wavelengths which can form the same color. Therefore, by determining a different wavelength combination for the same color, a user may view an accurate rendition of the image under a different ambient light; Paragraphs [0028]-[0029]: FIG. 5 is a flowchart for adjusting a display color gamut for one media file using a database 190 of pre-stored color gamut data for a similar reference media file. In this embodiment, the user will adjust the color gamut settings for a desired media file by using the settings for a comparable reference media file…Once the user is satisfied with the image of the reference media file under current conditions, the color gamut data associated with the reference media file and selected ambient light settings is applied to the original media file the user wishes to display). 
Marcinkiewicz does not explicitly disclose a data driver which outputs a data voltage corresponding to the data as a data signal; or wherein the color gamut shift module receives an enable signal having a first high level and a first low level from a signal controller, wherein the first high level is higher than the first low level, and wherein the color gamut shift module generates the second color gamut look-up table in a section in which the color gamut shift module receives the enable signal of the first high level in a first frame section immediately prior to a second frame section in which the second color gamut look-up table is applied, the first frame section and the second frame section each are a time duration during which an image corresponding to one frame is displayed on the display device, and a sequence of frames makes up a video.
	However, Aimonen teaches controlling of color changes (Abstract), further comprising wherein the color gamut shift module receives an enable signal having a first high level and a first low level from a signal controller, wherein the first high level is higher than the first low level, and wherein the color gamut shift module generates the second color gamut look-up table in a section in which the color gamut shift module receives the enable signal of the first high level in a first frame section immediately prior to a second frame section in which the second color gamut look-up table is applied, the first frame section and the second frame section each are a time duration during which an image corresponding to one frame is displayed on the display device, and a sequence of frames makes up a video (Fig. 3; Fig. 4; Paragraph [0042]: Different frames may be shown by the display 1. The frames may be part of a video content, game content, individual images and/or other visual information. In addition to the content, an identifier 5 is also shown with each frame. The identifier 5 may also be called as a marker. The identifier 5 is visually different in consecutive frames, wherein a change of a frame may be detected by examining if the visual properties of the identifier have been changed. In some embodiments the differing visual properties include the colour of the identifier wherein the colour of the identifier is different in each two consecutive frames. In many embodiments there is a certain sequence of different colours which will have the repetition rate equal to the length of the sequence. For example, in some embodiments the sequence comprises five different colours wherein the identifier of five successive frames have different colour and the sequence repeats itself after five frames. In some other embodiments the length of the sequence may be different from five; Paragraph [0060]: apparatus 2 may examine the filtered samples to detect rising and falling edges. The detection may comprise comparing each filtered sample with a first (lower) threshold and/or a second (higher) threshold. If the filtered sample is below the first threshold and the previous filtered sample was above the first threshold, the apparatus 2 may determine that there is a falling edge in the delta signal 401. If the filtered sample is above the second threshold and the previous filtered sample was below the second threshold, the apparatus 2 may determine that there is a rising edge in the delta signal; Paragraph [0096]: some principles for designing the sequence of colours for the identifier are provided to maximize the robustness and performance of the measurement. To measure accurate frame times, the changes between frames should be clearly recognizable. Therefore, consecutive colours should have a maximal difference in at least one colour component). Aimonen teaches that this will provide an improved method and apparatus for change of frame (Paragraph [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcinkiewicz with the features above as taught by Aimonen so as to perform image quality processing as presented by Aimonen.	
	Further, Myers teaches color gamut adjustment (Abstract), further comprising a data driver which outputs a data voltage corresponding to the data as a data signal (Paragraph [0052]: display apparatus also includes a control matrix connected to the substrate and to the light modulators for controlling the movement of the shutters. The control matrix includes a series of electrical interconnects (such as interconnects 110, 112 and 114), including at least one write-enable interconnect 110 (also referred to as a "scan-line interconnect") per row of pixels, one data interconnect 112 for each column of pixels, and one common interconnect 114 providing a common voltage to all pixels, or at least to pixels from both multiple columns and multiples rows in the display apparatus 100). Myers teaches that this will allow for display to more faithfully reproduce image content in a variety of ambient lighting conditions (Paragraph [0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcinkiewicz, in view of Aimonen teaches with the above features as taught by Myers.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkiewicz, in view of Aimonen, in view of Myers, and further in view of Matsuo.
Regarding claim 18, Marcinkiewicz, in view of Aimonen, and further in view of Myers teaches the display device of claim 17. 
Marcinkiewicz, in view of Aimonen, and further in view of Myers does not explicitly disclose wherein the first color gamut look-up table defines an output color gamut having a shape obtained by moving grid points of a source color gamut of the source image signal with a same vector, and the second color gamut look-up table defines an output color gamut having a shape obtained by moving a white point of the source color gamut to an interpolation point determined according to the grayscale value. 
However, Matsuo teaches color gamut adjustment (Abstract), further comprising wherein the first color gamut look-up table defines an output color gamut having a shape obtained by moving grid points of a source color gamut of the source image signal with a same vector (Fig. 6; Paragraph [0072]: FIG. 7, the vertical direction indicates brightness and the horizontal direction indicates chroma. That is, the brightness becomes higher and the concentration becomes lower in the upward direction. On the other hand, the brightness becomes lower and the concentration becomes higher in the downward direction. At the horizontal direction, the chroma becomes higher the further away with the grayscale as the center), and the second  With the grid point RGB value of the hue data, the CMYK value and the CIE-LAB are calculated from the C-LUT through cubic interpolation and tetrahedral interpolation calculation ((hue surface) grid point data calculation process, step 14…when the first color gamut and the second color gamut exist, the white point of the first color gamut is adjusted so as to line-up on the CIE a*b* plane the same way as the white point of the second color gamut. The first color gamut and the second color gamut after the adjustment are shown in FIG. 8). Matsuo teaches that this will allow for a suitable color conversion process to be performed to achieve a desired image output from a LUT. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcinkiewicz, in view of Aimonen, and further in view of Myers with the above features as taught by Matsuo.
Regarding claim 19, Marcinkiewicz, in view of Aimonen, and further in view of Myers teaches the display device of claim 17. 
Marcinkiewicz, in view of Aimonen, and further in view of Myers does not explicitly disclose wherein the color gamut shift module organizes the second color gamut look-up table by moving a white point of the first color gamut look-up table to an interpolation point determined according to the grayscale value.
However, Matsuo teaches color gamut adjustment (Abstract), further comprising wherein the color gamut shift module organizes the second color gamut look-up table by moving a white point of the first color gamut look-up table to an interpolation point determined according to the grayscale value (Fig. 7; Fig. 8; Paragraphs [0070]-[0080]: With the grid point RGB value of the hue data, the CMYK value and the CIE-LAB are calculated from the C-LUT through cubic interpolation and tetrahedral interpolation calculation ((hue surface) grid point data calculation process, step 14…FIG. 7, the vertical direction indicates brightness and the horizontal direction indicates chroma. That is, the brightness becomes higher and the concentration becomes lower in the upward direction. On the other hand, the brightness becomes lower and the concentration becomes higher in the downward direction. At the horizontal direction, the chroma becomes higher the further away with the grayscale as the center…when the first color gamut and the second color gamut exist, the white point of the first color gamut is adjusted so as to line-up on the CIE a*b* plane the same way as the white point of the second color gamut. The first color gamut and the second color gamut after the adjustment are shown in FIG. 8). Matsuo teaches that this will allow for a suitable color conversion process to be performed to achieve a desired image output from a LUT. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcinkiewicz, in view of Aimonen, and further in view of Myers with the above features as taught by Matsuo.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613